Exhibit 10.3

 

EMPLOYEE BENEFITS AGREEMENT

 

by and among

 

ABBOTT LABORATORIES,

 

TAP PHARMACEUTICAL PRODUCTS INC.

 

and

 

HOSPIRA, INC.

 

dated

 

April     , 2004

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Article 1 Definitions

 

 

 

 

Article 2 General Principles

 

 

 

 

2.1

Allocation of Liabilities

 

 

 

 

2.2

Employment with Hospira

 

 

 

 

2.3

Establishment of Hospira Plans

 

 

 

 

2.4

Restrictions on Employment

 

 

 

 

2.5

Post-Distribution Transferred Employees and Hospira Requested Employees

 

 

 

 

Article 3 Collective Bargaining Agreements and Union Matters

 

 

 

 

Article 4 U.S. Qualified and Non-Qualified Retirement Plans

 

 

 

 

4.1

Annuity Retirement Plan

 

 

 

 

4.2

Stock Retirement Plan

 

 

 

 

4.3

Faultless Rubber Plan

 

 

 

 

4.4

Ashland 401(k) Plan

 

 

 

 

4.5

Supplemental Pension Plan

 

 

 

 

4.6

Abbott Supplemental 401(k) Plan

 

 

 

 

Article 5 Non-U.S. Retirement Plans

 

 

 

 

5.1

Canadian Pension Plan

 

 

 

 

5.2

Irish Pension Plans

 

 

 

 

5.3

Overseas Managers’ Pension Plan

 

 

 

 

5.4

Other Non-U.S. Retirement Plans

 

 

 

 

Article 6 Welfare and Fringe Benefit Plans

 

 

 

 

6.1

Severance Compensation and Benefits

 

 

 

 

6.2

Retiree Medical And Life Insurance Coverage

 

 

 

 

6.3

VEBAs

 

 

 

 

6.4

COBRA

 

 

 

 

6.5

Matching Grant and Combined Appeal Programs

 

 

 

 

Article 7 Equity and Executive Compensation Programs

 

 

 

 

7.1

Equity Incentive Programs

 

 

 

 

7.2

Discontinued Participation in ESPP

 

 

2

--------------------------------------------------------------------------------


 

7.3

Deferred Compensation Plan

 

 

 

 

7.4

Grantor Trusts

 

 

 

 

7.5

Cash Profit Sharing

 

 

 

 

7.6

Other Incentive Programs

 

 

 

 

Article 8 Miscellaneous

 

 

 

 

8.1

Transfer of Records and Information

 

 

 

 

8.2

Preservation of Rights to Amend or Terminate Plans

 

 

 

 

8.3

Transition Services

 

 

 

 

8.4

Reimbursement

 

 

 

 

8.5

Clara Abbott Foundation

 

 

 

 

8.6

Incorporation By Reference

 

 

 

 

8.7

Limitation on Enforcement

 

 

 

 

8.8

Assignability

 

 

 

 

8.9

Further Assurances and Consents

 

 

 

 

8.10

Third Party Consent

 

 

 

 

8.11

Effect if Distribution Does not Occur

 

 

 

 

8.12

Disputes

 

 

 

 

8.13

Schedules

 

 

 

 

8.14

Mutual Drafting

 

 

3

--------------------------------------------------------------------------------


 

EMPLOYEE BENEFITS AGREEMENT

 

This Employee Benefits Agreement (this “Agreement”) is made as of April       ,
2004 by and among Abbott Laboratories (“Abbott”), Hospira, Inc. (“Hospira”) and,
solely for purposes of Sections 2.4, 8.7, and 8.8, TAP Pharmaceutical Products
Inc. (“TAP”).

 

BACKGROUND

 

Abbott and Hospira have entered into the Separation and Distribution Agreement
(as defined herein) pursuant to which Abbott shall spin-off the Hospira Business
(as defined herein).  Abbott shall accomplish this spin-off by distributing all
of the common stock of Hospira to the shareholders of Abbott as a dividend after
Abbott contributes to Hospira the assets primarily associated with the Hospira
Business and after Hospira assumes the liabilities primarily associated with the
Hospira Business, all in accordance with the Separation and Distribution
Agreement and agreements related thereto, including this Agreement.  After the
Distribution (as defined herein), Abbott and Hospira shall be separate and
independent corporations.

 

The employees of the Hospira Business are currently employed by the Abbott Group
(as defined herein).  The employees of the Hospira Business are expected to
become employees of the Hospira Group (as defined herein) on or prior to the
Distribution Date or with respect to certain employees outside of the United
States, after the Distribution Date.  This Agreement describes the employment
and the employee benefit plan arrangements that shall apply to Transferred
Employees (as defined herein).  Additional information relating to agreements of
Abbott and Hospira with respect to Transferred Employees are included in the
Transition Services Agreements.

 

AGREEMENT

 

Article 1

 

Definitions

 

The following capitalized terms as used in this Agreement shall have the meaning
set forth below unless otherwise specified herein:

 

(a)                                  “Abbott” shall have the meaning given it in
the first sentence of this Agreement.

 

(b)                                 “Abbott ARP” shall mean the Abbott
Laboratories Annuity Retirement Plan.

 

(c)                                  “Abbott Benefit Plan” shall mean each
Benefit Plan established, maintained, or contributed to by the Abbott Group for
the benefit of Transferred Employees.

 

4

--------------------------------------------------------------------------------


 

(d)                                 “Abbott Compensation Committee” shall mean
the compensation committee of the board of directors of Abbott.

 

(e)                                  “Abbott DCP” shall mean the Abbott
Laboratories Deferred Compensation Plan.

 

(f)                                    “Abbott ESPP” shall mean the Abbott
Laboratories Affiliate Employee Stock Purchase Plan and any sub-plan established
thereunder in accordance with the laws of any non-U.S. jurisdiction.

 

(g)                                 “Abbott Group” shall mean Abbott and its
Subsidiaries (excluding any member of the Hospira Group after the Distribution)
or, where the context requires, a company within the Abbott Group.

 

(h)                                 “Abbott KSP” shall mean the Abbott
Laboratories 401(k) Supplemental Plan.

 

(i)                                     “Abbott OMPP” shall mean the Overseas
Managers’ Pension Plan of Abbott Laboratories.

 

(j)                                     “Abbott Option” shall mean an option to
purchase one or more Abbott common shares granted under the Abbott Stock
Programs.

 

(k)                                  “Abbott Retained Employee” shall mean any
employee other than (i) a Transferred Employee or (ii) a Hospira Requested
Employee.

 

(l)                                     “Abbott Retiree Life Plan” shall mean
the Abbott Laboratories Retiree Life Plan.

 

(m)                               “Abbott Retiree Medical Plan” shall mean the
Abbott Laboratories Retiree Health Care Plan.

 

(n)                                 “Abbott SRP” shall mean the Abbott
Laboratories Stock Retirement Plan (Part A).

 

(o)                                 “Abbott Stock Programs” shall mean,
collectively, the Abbott Laboratories 1996 Incentive Stock Program, the Abbott
Laboratories 1991 Incentive Stock Program, and any sub-plan established under
those programs in accordance with the laws of any non-U.S. jurisdiction.

 

(p)                                 “Abbott Supplemental ARP” shall mean the
Abbott Laboratories Supplemental Pension Plan.

 

(q)                                 “Abbott VEBAs” shall mean, collectively, the
Abbott Laboratories Employee Benefit Trust, the Abbott Laboratories Health Care
Trust, and the Abbott Laboratories Employees Insurance Trust.

 

5

--------------------------------------------------------------------------------


 

(r)                                    “ABO Funded Ratio” shall have the meaning
given it in Section 4.1(c) of this Agreement.

 

(s)                                  “Allocated Employee Number” shall mean,
with respect to any country identified on Schedule 1 hereto, the number of
Employees shown on Schedule 1 opposite that country’s name as being the number
of Employees to be transferred to the Hospira Group.

 

(t)                                    “Ashland 401(k) Plan” shall mean the
Abbott Laboratories Ashland Union 401(k) Plan and Trust.

 

(u)                                 “Benefit Plan” shall mean, any employment,
bonus, deferred compensation, incentive compensation, stock purchase, stock
option, stock appreciation right or other stock-based incentive, severance,
change-in-control or termination pay, hospitalization or other medical,
disability, life, or other insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan, program, agreement, or arrangement
and each other employee benefit plan, program, agreement, or arrangement.

 

(v)                                 “COBRA” shall mean coverage required by
Section 4980B of the Code and regulations thereunder or Section 601 et. seq. of
ERISA.

 

(w)                               “Code” shall mean the Internal Revenue Code of
1986, as amended.

 

(x)                                   “Distribution” shall have the meaning
given it in the Separation and Distribution Agreement.

 

(y)                                 “Distribution Date” shall have the meaning
given it in the Separation and Distribution Agreement.

 

(z)                                   “Employee” shall mean any individual who
is (i) identified or described on Schedule 2 hereto, (ii) a Post-Distribution
Employee, or (iii) a Hospira Requested Employee.

 

(aa)                            “Employment Taxes” shall mean withholding,
payroll, social security, workers compensation, unemployment, and disability
taxes imposed by any Tax Authority, and any interest, penalties, additions to
tax, or additional amount with respect to the foregoing imposed on any taxpayer
or consolidated, combined, or unitary group of taxpayers.

 

(bb)                          “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.

 

(cc)                            “ESOP” shall mean an employee stock ownership
plan, as defined in Section 407(d)(6) of ERISA and Section 4975(e)(7) of the
Code.

 

6

--------------------------------------------------------------------------------


 

(dd)                          “Faultless Rubber Plan” shall mean the 1950
Pension Plan of the Faultless Rubber Company and the Pension, Insurance and
Severance Award Agreement.

 

(ee)                            “Hospira” shall have the meaning given it in the
first sentence of this Agreement.

 

(ff)                                “Hospira ARP” shall mean the Abbott/Hospira
Transitional Annuity Retirement Plan.

 

(gg)                          “Hospira Benefit Plan” shall mean any Benefit Plan
established, maintained, or contributed to by the Hospira Group.

 

(hh)                          “Hospira Board” shall mean the board of directors
of Hospira.

 

(ii)                                  “Hospira Business” shall have the meaning
given it in the Separation and Distribution Agreement.

 

(jj)                                  “Hospira Canadian Pension Plan” shall mean
a defined benefit pension plan established by the Hospira Group with respect to
employees of Hospira residing in Canada.

 

(kk)                            “Hospira Group” shall mean Hospira and its
Subsidiaries or, where the context requires, a company within the Hospira Group.

 

(ll)                                  “Hospira KSP” shall mean the Hospira
401(k) Supplemental Plan.

 

(mm)                      “Hospira Officer” shall mean each Transferred Employee
who is a “reporting officer” under Rule 16a-1(f) under the Securities Exchange
Act of 1934.

 

(nn)                          “Hospira OMPP” shall mean the Overseas Managers’
Pension Plan of Hospira, Inc.

 

(oo)                          “Hospira Option” shall mean an option to purchase
one or more shares of Hospira common stock granted under the Hospira SIP in
connection with the cancellation of an Abbott Option.

 

(pp)                          “Hospira Requested Employee” shall mean any
employee of the Abbott Group who was hired or transferred to another work
location or position by the Abbott Group prior to, on, or following the
Distribution Date, at the written request of Hospira’s Corporate Vice President
of Human Resources, regardless of whether that employee becomes a Transferred
Employee.

 

(qq)                          “Hospira SIP” shall mean the Hospira 2004
Long-Term Stock Incentive Plan.

 

7

--------------------------------------------------------------------------------


 

(rr)                                “Hospira SRP” shall mean the Hospira 401(k)
Retirement Savings Plan.

 

(ss)                            “Hospira Supplemental ARP” shall mean the
Hospira Supplemental Pension Plan.

 

(tt)                                “Hospira VEBA” shall mean the Hospira Master
Welfare Trust.

 

(uu)                          “KSP Transferred Employee” shall mean a U.S.
Transferred Employee who participates in the Abbott KSP immediately prior to the
Distribution Date.

 

(vv)                          “Liabilities” shall have the meaning given it in
the Separation and Distribution Agreement.

 

(ww)                      “Non-U.S. Transferred Employee” shall mean a
Transferred Employee who works primarily outside of the United States or who
works primarily in Puerto Rico.

 

(xx)                              “Post-Distribution Employee” shall mean each
sales or marketing employee of the Abbott Group identified by Abbott and Hospira
in accordance with Step 1 of the procedures described in Schedule 3 hereto.

 

(yy)                          “Post-Distribution Transferred Employee” shall
mean any Post-Distribution Employee who becomes a Transferred Employee after the
Distribution Date but prior to the end of the Restricted Period.

 

(zz)                              “QDRO” shall mean a qualified domestic
relations order within the meaning of Section 206(d) of ERISA and Section 414(p)
of the Code.

 

(aaa)                      “Request End Date” shall mean, with respect to any
Hospira Requested Employee, the earliest, if any, of the following dates: (i)
the date on which Hospira provides notice to Abbott that Hospira does not intend
to employ the Hospira Requested Employee, (ii) the date on which Hospira
provides notice to Abbott that the Hospira Requested Employee has rejected an
offer of employment with the Hospira Group, or (iii) the date following the
expiration of the Restricted Period in the event that the Hospira Requested
Employee remains employed by the Abbott Group on that date.

 

(bbb)                   “Restricted Period” shall mean the period beginning on
the Distribution and ending on the second anniversary thereof.

 

(ccc)                      “Separation and Distribution Agreement” shall mean
the Separation and Distribution Agreement by and between Abbott Laboratories and
Hospira, Inc. dated April 12, 2004.

 

8

--------------------------------------------------------------------------------


 

(ddd)                   “Subsidiary” shall have the meaning given it in the
Separation and Distribution Agreement.

 

(eee)                      “TAP” shall have the meaning given it in the first
sentence of this Agreement.

 

(fff)                            “Tax Authority” means, with respect to any
Employment Tax, the governmental entity or political subdivision thereof that
imposes such Employment Tax, and the agency (if any) charged with the collection
of such Employment Tax for such entity or subdivision.

 

(ggg)                   “Transfer Date” shall mean, as applicable: (i) with
respect to each Transferred Employee (other than a Post-Distribution Transferred
Employee or a Hospira Requested Employee), the Distribution Date; and (ii) with
respect to each Post-Distribution Transferred Employee and each Hospira
Requested Employee, the date on which such person becomes employed by the
Hospira Group.

 

(hhh)                   “Transferred Employee” shall mean an Employee who
accepts an offer of employment with the Hospira Group or who continues in
employment automatically by operation of law with the Hospira Group, in either
case pursuant to Section 2.2 or 2.5 of this Agreement.

 

(iii)                               “Transferred Expatriate Employee” shall mean
each Employee identified on Schedule 4 hereto who becomes a Transferred
Employee.

 

(jjj)                               “Transition Period” shall mean the period
beginning on the Distribution and ending on December 31, 2004.

 

(kkk)                      “Transition Services Agreements” shall mean the
transition services agreements and the transition marketing and distribution
agreements that are entered into in connection with the Separation and
Distribution Agreement between Abbott and Hospira.

 

(lll)                               “U.S. Transferred Employee” shall mean a
Transferred Employee who works primarily in the United States (other than a
Transferred Employee who works in Puerto Rico).

 

Article 2

 

General Principles

 

2.1                               Allocation of Liabilities.

 

(a)                                  Hospira Liabilities.  Effective as of
Distribution Date, and except as expressly provided in this Agreement, Hospira
hereby assumes and agrees to pay, perform, fulfill and discharge all Liabilities
to the extent relating to, arising out of, or resulting from:

 

9

--------------------------------------------------------------------------------


 

(i)             the employment of each Transferred Employee by the Abbott Group
up to and including the Transfer Date and by the Hospira Group on and after the
Transfer Date (including, in each case, all Liabilities relating to, arising out
of, or resulting from Employment Taxes, any Abbott Benefit Plan or, on or after
the Transfer Date, any Hospira Benefit Plan);

 

(ii)          the transfer of any Transferred Employee’s employment from the
Abbott Group to the Hospira Group;

 

(iii)       all Liabilities (including Liabilities with respect to employees,
former employees and retirees) relating to, arising out of or resulting from the
Faultless Rubber Plan and the Ashland 401(k) Plan.

 

(iv)      the employment (or termination of employment) of any Hospira Requested
Employee by the Abbott Group prior to, on, or after the Distribution Date
(including all Liabilities to the extent relating to, arising out of, or
resulting from Employment Taxes or any Abbott Benefit Plan) subject to
Section 2.5(b) of this Agreement; and

 

(v)         obligations, Liabilities and responsibilities expressly assumed by
Hospira pursuant to this Agreement.

 

(b)                                 Abbott Liabilities.  Effective as of the
Distribution Date, and except as expressly provided in this Agreement, Abbott
shall retain and hereby agrees to pay, perform, fulfill and discharge all
Liabilities to the extent relating to, arising out of, or resulting from:

 

(i)             the employment (or termination of employment) of each Abbott
Retained Employee by the Abbott Group prior to, on, or after the Distribution
Date (including all Liabilities to the extent relating to, arising out of, or
resulting from Employment Taxes or any Abbott Benefit Plan);

 

(ii)          the employment, whether prior to, on, or after the Distribution
Date, by the Abbott Group of all persons who work or worked primarily in the
United States (other than Puerto Rico) and who are deceased, retired,
terminated, on pay continuation leave, or on medical leave of absence for more
than one year (including all Liabilities to the extent relating to, arising out
of, or resulting from Employment Taxes or any Abbott Benefit Plan);

 

(iii)       medical and dental claims which are incurred by any U.S. Transferred
Employee (or his or her beneficiaries) prior to the Transfer Date;

 

10

--------------------------------------------------------------------------------


 

(iv)      obligations, Liabilities and responsibilities under (A) the Abbott
Retiree Medical Plan and the Abbott Retiree Life Plan for retirement eligible
Transferred Employees (as more fully described in Section 6.2 of this
Agreement), (B) the Abbott DCP (as more fully described in Section 7.3 of this
Agreement), and (C) the grantor trusts of Transferred Employees (as more fully
described in Section 7.4 of this Agreement); and

 

(v)         obligations, Liabilities and responsibilities expressly retained by
Abbott pursuant to this Agreement.

 

2.2                               Employment with Hospira.

 

(a)                                  Offers of Employment.  As of the
Distribution Date, the Hospira Group shall continue the employment (on a basis
consistent with subsection (b) below) of each Employee (who is not a
Post-Distribution Employee or a Hospira Requested Employee) in jurisdictions
where employment continues automatically by operation of law, and shall offer to
employ (on a basis consistent with subsection (b) below) each other Employee
(who is not a Post-Distribution Employee or a Hospira Requested Employee), or as
otherwise agreed by the parties.  The parties acknowledge that the process of
transferring Employees to the Hospira Group may, as agreed upon by the parties,
in certain cases, begin prior to the Distribution Date.  Abbott shall use
commercially reasonable efforts to ensure that no Employee’s transfer of
employment to Hospira prior to the Distribution Date will cause a loss of
coverage under any Abbott Benefit Plan prior to the Distribution Date.

 

Post-Distribution Employees shall be offered employment by the Hospira Group, or
shall continue to be employed by the Hospira Group, as the case may be, as
determined by Abbott and Hospira in accordance with Section 2.5(a) of this
Agreement and the procedures described in Schedule 3 hereto and effective at
such time or times as determined in accordance with those procedures.  To the
extent any dispute arises pursuant to this paragraph, including with respect to
the procedures described in that Schedule 3, that dispute shall be resolved by
mutual written agreement between the Chief Executive Officers of Abbott and
Hospira (or their designees).

 

Hospira Requested Employees (who are not Post-Distribution Employees) shall be
offered employment by the Hospira Group, or shall continue to be employed by the
Hospira Group, as the case may be, as determined by Abbott and Hospira, subject
to Section 2.5(b) of this Agreement.

 

(b)                                 Compensation and Benefits.  Except as
expressly provided in this Agreement, no Transferred Employee shall participate
in the Abbott Benefit Plans following his or her Transfer Date.  After the
Transfer Date, the Hospira Group may provide compensation and benefits to a U.S.
Transferred Employee or Transferred Expatriate Employee under any Hospira
Benefit Plan.  Except as expressly provided in this Agreement, during the
Transition Period, the Hospira Group shall provide benefits (e.g., pension and
welfare benefits) to each U.S. Transferred Employee and each

 

11

--------------------------------------------------------------------------------


 

Transferred Expatriate Employee that are substantially similar to the benefits
provided to that U.S. Transferred Employee or Transferred Expatriate Employee
immediately prior to the Transfer Date.  During the Transition Period, the
Hospira Group shall provide each U.S. Transferred Employee and each Transferred
Expatriate Employee with base compensation (including salary and hourly rate)
that is not less than the compensation provided to that U.S. Transferred
Employee or Transferred Expatriate Employee immediately prior to the Transfer
Date, provided, however, that the compensation of each Hospira Officer may be
adjusted by the Hospira Board (or an appropriate committee thereof) without
regard to the Hospira Officer’s compensation immediately prior to the Transfer
Date.  During the Transition Period, the Hospira Group shall make all scheduled
increases to any U.S. Transferred Employee’s or Transferred Expatriate
Employee’s salary or hourly rate to the extent that the scheduled increase is
not already reflected in any prior discretionary increase made by the Hospira
Group to that salary or hourly rate.  The Hospira Group shall not reduce any
U.S. Transferred Employee’s or Transferred Expatriate Employee’s salary or
hourly rate during the Transition Period other than: (i) the salaries of Hospira
Officers as determined by the Hospira Board (or an appropriate committee
thereof) or (ii) reductions corresponding to a change in the affected
Transferred Employee’s circumstances and made in the ordinary course of business
(including, but not limited to, reductions in connection with shift changes,
schedule changes, demotions, job changes and job performance).  Nothing in the
preceding sentence shall prevent the Hospira Group from terminating the
employment of any U.S. Transferred Employee or Transferred Expatriate Employee,
whether due to individual terminations of employment or reductions in force or
otherwise, in all cases in compliance with applicable law.

 

After expiration of the Transition Period, the Hospira Group may implement
compensation and benefits for the U.S. Transferred Employees and Transferred
Expatriate Employees as it deems appropriate; provided, however, that the
Hospira Group shall repatriate a Transferred Expatriate Employee to his or her
home or jurisdiction on terms no less favorable than the terms under the
Transferred Expatriate Employee’s written employment/expatriate agreement with
Abbott as in effect immediately prior to the Transfer Date.

 

The Hospira Group shall employ each Non-U.S. Transferred Employee (other than
Transferred Expatriate Employees) on such terms and conditions as the Hospira
Group deems necessary or advisable, except where otherwise required by local
law.

 

(c)                                  Service Credit.  Except as expressly
provided in this Agreement, during the Transition Period, for purposes of
determining eligibility, vesting, accrued benefits, and benefit level, each of
the Hospira Benefit Plans shall give U.S. Transferred Employees and Transferred
Expatriate Employees credit for all service credited for those purposes by the
comparable Abbott Benefit Plan as of the Transfer Date, except to the extent
that this service credit would result in a duplication of benefits.  For the
avoidance of doubt, nothing in this Agreement shall require the Hospira Group to
provide any U.S. Transferred Employee or Transferred Expatriate Employee with
credit for his or her service with the Abbott Group (i) under any Hospira
Benefit Plan after the

 

12

--------------------------------------------------------------------------------


 

Transition Period or (ii) under any Hospira Benefit Plan that does not have a
comparable Abbott Benefit Plan during the Transition Period.

 

(d)                                 Vacation, Holidays and Leaves of Absence. 
In accordance with Section 2.1(a)(i) of this Agreement, effective as of the
Transfer Date, Hospira shall assume all Liabilities of the Abbott Group with
respect to accrued vacation or leaves of absence, and required payments related
thereto, for each Transferred Employee.

 

Notwithstanding the foregoing, where (and only to the extent) required by
applicable state law, the Abbott Group shall provide each U.S. Transferred
Employee with the opportunity to elect to receive a payment of his or her
accrued vacation as of the Transfer Date, the Abbott Group shall pay that
accrued vacation to any such individual who elects to receive a payment and the
Hospira Group shall not assume any accrued vacation or receive the accrual with
respect to a U.S. Transferred Employee who elects a payment in accordance with
the foregoing.

 

During the Transition Period, the Hospira Group shall continue to apply the
vacation, holiday and leave of absence policy or practice (whether or not
legally required) applicable to each U.S. Transferred Employee and each
Transferred Expatriate Employee immediately prior to the Transfer Date so that
each U.S. Transferred Employee and each Transferred Expatriate Employee shall be
entitled to use any vacation time or leave of absence, and/or receive any pay
related thereto, to which that Employee would otherwise be entitled under the
Abbott Benefit Plans related to vacation time or leave of absence as of the
Transfer Date, taking into account, to the extent applicable, any reduction in
vacation time for which any U.S. Transferred Employee has received a payment of
accrued vacation as of the Transfer Date.

 

Vacation, holiday and leave of absence policies for Transferred Employees for
periods after the Transition Period shall be determined by Hospira in its sole
discretion.

 

2.3                               Establishment of Hospira Plans.

 

Prior to the Distribution Date, Hospira shall adopt the following employee
benefit plans and their related trusts: (a) the Hospira SIP, (b) the Hospira
ARP, (c) the Hospira SRP, (d) the Hospira Health Care Plan, and (e) the Hospira
Life Accident Plan.  Hospira shall also adopt (i) the Hospira Supplemental ARP,
(ii) the Hospira KSP, (iii) the Hospira Flexible Benefit Plan, (iv) the Hospira
Extended Disability Plan, and (v) the Hospira OMPP, none of which shall have a
related trust unless Hospira elects, in its sole and absolute discretion, to
establish a rabbi trust or other trust for any of those plans.  During the
Transition Period, each of the foregoing Hospira Benefit Plans, except as
expressly provided in this Agreement, shall be substantially similar in all
material respects to the corresponding Abbott Benefit Plan as in effect as of
the Distribution Date.  As more fully described in Articles 4, 5 and 6 or as
otherwise mutually agreed upon by Abbott and Hospira from time to time, Abbott
shall, or shall cause the applicable Abbott Benefit Plan’s related trust to,
transfer to the relevant Hospira Benefit Plan’s related trust, amounts equal to
trust assets, insurance reserves, and other related assets of each Abbott

 

13

--------------------------------------------------------------------------------


 

Benefit Plan’s related trust relating to the Liabilities of such Abbott Benefit
Plan assumed by Hospira or such Hospira Benefit Plan.  As more fully described
in Articles 4, 5 and 6, or as otherwise mutually agreed upon by Abbott and
Hospira from time to time, Hospira shall, or shall cause the relevant Hospira
Benefit Plan to, assume the Liabilities of the corresponding Abbott Benefit Plan
with respect to all benefits accrued under that Abbott Benefit Plan by
Transferred Employees prior to the Transfer Date.  Except as expressly provided
in this Agreement, after the Transition Period, Hospira may modify or terminate
any Hospira Benefit Plan, as it deems appropriate.

 

Hospira shall cause the Hospira Benefit Plans to honor all plan elections made
by Transferred Employees pursuant to corresponding Abbott Benefit Plans.  Except
as provided in this Agreement, Abbott and Hospira shall use commercially
reasonable efforts to ensure that the Distribution and the transfer of any
Transferred Employee’s employment to the Hospira Group will not entitle that
Transferred Employee to a distribution or payment of benefits under any Abbott
Benefit Plan.

 

2.4                               Restrictions on Employment.

 

Hospira agrees that, during the Restricted Period and without the express
written consent of Abbott or TAP, as applicable, it shall not, and shall not
permit any of its Subsidiaries to, employ any person, other than a Transferred
Employee, who is or was an employee of Abbott or TAP (or their respective
Subsidiaries) and whose employment with Abbott and/or TAP (and/or their
respective Subsidiaries) terminated at any time after August 22, 2003 and before
the last day of the Restricted Period.  Abbott and TAP each agree that, during
the Restricted Period and without the express written consent of Hospira, each
shall not, and shall not permit any of their respective Subsidiaries to, employ
any person who is a Transferred Employee or any other person who becomes an
employee of Hospira or any of its Subsidiaries prior to the expiration of the
Restricted Period.  The foregoing restrictions shall not apply to any person
(other than a Post-Distribution Employee who rejects an offer of employment from
the Hospira Group) whose employment with Hospira, Abbott or TAP (or their
respective Subsidiaries), as applicable, terminates due to a job elimination or
reduction in force.

 

2.5                               Post-Distribution Transferred Employees and
Hospira Requested Employees.

 

(a)                                  Transfer Date for Post-Distribution
Transferred Employees.  The Transfer Date of each Post-Distribution Transferred
Employee shall be determined by Abbott and Hospira, provided that in no event
shall the Transfer Date of any Post-Distribution Transferred Employee occur
following the Restricted Period.  Unless otherwise determined by Abbott and
Hospira or otherwise required by local law, all Post-Distribution Transferred
Employees and Hospira Requested Employees working primarily in the same country
shall have the same Transfer Date.

 

(b)                                 Hospira Requested Employees.  As soon as
practicable following the Request End Date of any Hospira Requested Employee,
Abbott shall either terminate the employment of that Hospira Requested Employee
or notify Hospira that the

 

14

--------------------------------------------------------------------------------


 

Abbott Group intends to continue to employ the Hospira Requested Employee
following the Request End Date.  Notwithstanding Section 2.1(a)(iv) of this
Agreement, in the event that Abbott notifies Hospira that the Abbott Group will
continue to employ a Hospira Requested Employee following Request End Date,
Abbott shall retain all Liabilities relating to, arising out of, or resulting
from the employment (or termination of employment) of that Hospira Requested
Employee on and following the Request End Date, provided that Abbott and Hospira
shall negotiate to apportion those Liabilities arising in part both before and
after the Request End Date.

 

Article 3

 

Collective Bargaining Agreements and Union Matters

 

Hospira shall assume all Liabilities with respect to or arising under any
collective bargaining agreements with respect to U. S. Transferred Employees in
Ashland, Ohio.

 

Article 4

 

U.S. Qualified and Non-Qualified Retirement Plans

 

4.1                               Annuity Retirement Plan.

 

(a)                                  Establishment of Hospira ARP.  Effective on
or before the Distribution Date, Hospira shall establish the Hospira ARP, which,
for the Transition Period, shall provide for a benefit formula that is
substantially similar in all material respects to the benefit formula in effect
under the Abbott ARP as of the Distribution Date.  As soon as practicable after
the Distribution Date and upon receipt by Abbott of (i) copies of the Hospira
ARP; (ii) copies of certified resolutions of the Hospira Board (or its
authorized committee or other delegate) evidencing adoption of the Hospira ARP
and the related trust(s) and the assumption by the Hospira ARP of the
Liabilities set forth in Section 4.1(d) of this Agreement; and (iii) either (A)
a favorable determination letter issued by the Internal Revenue Service with
respect to the Hospira ARP and its related trust, or (B) an opinion of Hospira’s
counsel, which opinion is reasonably satisfactory to Abbott’s counsel, with
respect to the qualified status of the Hospira ARP under Section 401(a) of the
Code and the tax-exempt status of its related trust under Section 501(a) of the
Code, Abbott shall direct the trustee of the Abbott ARP to transfer from the
trust(s) which forms a part of the Abbott ARP to the trust(s) which forms a part
of the Hospira ARP the amounts described in Section 4.1(b) of this Agreement.

 

(b)                                 ERISA Section 4044 Transfer.  The amount of
assets to be transferred from the Abbott ARP to the Hospira ARP shall be
determined as of the Distribution Date in accordance with Section 4044 of ERISA
and shall comply in all respects with Sections 414(l) of the Code.  Assumptions
not specifically dictated by Section 4044 of ERISA shall be based on the
assumptions used in the report prepared by Hewitt Associates entitled Actuarial
Report Abbott Laboratories Annuity Retirement Plan as of January 1, 2003 (signed
October 2003).  The Hospira ARP shall receive a

 

15

--------------------------------------------------------------------------------


 

pro-rata share of any contributions made to the Abbott ARP after the
Distribution Date but on behalf of the 2003 plan year.  The pro-rata share of
the contributions for the Hospira ARP shall be determined as if the 2003 plan
year contribution had been part of the Abbott ARP’s assets at the time the asset
allocation was performed.  The transfer amount described above shall be credited
or debited, as applicable, with a pro rata share of the actual investment
earnings or losses allocable to the transfer amount for the period between the
Distribution Date and an assessment date set by Abbott that is no more than ten
(10) days prior to the date upon which assets are actually transferred from the
Abbott ARP to the Hospira ARP.  During this time, benefits for U.S. Transferred
Employees who terminate employment with the Hospira Group shall be paid from the
Abbott ARP.  The ultimate transfer amount shall be reduced by the amount of
these benefits and credited or debited by the actual investment earnings or
losses from the payment date to the assessment date set by Abbott above.  In
addition, during this time, Hospira will be responsible for a pro rata share of
trustee and administration fees to the extent included in the Abbott ARP’s trust
expenses.  The entries in the Abbott ARP funding standard account shall be
divided between the two plans based on the guidance provided in Revenue Ruling
81-212.

 

(c)                                  Additional Transfer.  In addition to, and
within sixty (60) days following, the transfer of assets from the Abbott ARP to
the Hospira ARP described in Section 4.1(b) of this Agreement, Abbott shall pay
Hospira an amount equal to that amount which, if contributed by Hospira to the
Hospira ARP immediately following the transfer of assets required by
Section 4.1(b) of this Agreement, would cause the ABO Funded Ratio of the
Hospira ARP and the Abbott ARP to be equivalent as of the Distribution Date. 
With respect to a plan, the ABO Funded Ratio shall equal the fair market value
of assets of that plan divided by the Accumulated Benefit Obligation of that
plan, as determined under FAS 87.  In calculating the ABO Funded Ratio, the
assets for the Hospira ARP shall include the amount transferred directly from
the Abbott ARP in accordance with Section 4.1(b) of this Agreement and the
amount to be paid by Abbott in accordance with this Section 4.1(c).  The
pro-rata share of the 2003 plan year contributions assigned to the Abbott ARP in
4.1(b), that are contributed following the Distribution Date, shall be taken
into account for purposes of calculating the ABO Funded Ratio of the Abbott ARP
as of the Distribution Date as if those contributions had been part of the
assets of the Abbott ARP on the Distribution Date. Similarly, the pro-rata share
of the 2003 plan year contributions assigned to the Hospira ARP in
Section 4.1(b) of this Agreement, that are contributed following the
Distribution Date, shall be taken into account for purposes of calculating the
ABO Funded Ratio of the Hospira ARP as of the Distribution Date as if those
contributions had been part of the assets of the Hospira ARP on the Distribution
Date.  With the exception of the discount rate, the Accumulated Benefit
Obligation shall be calculated using the assumptions and methodology used to
calculate Abbott’s December 31, 2003, FAS 87 disclosure information.  The
discount rate shall be determined as of the Distribution Date using Abbott’s FAS
87 discount rate setting methodology consistent with Abbott’s past practices.
Hospira shall not be required to reimburse Abbott for any tax benefit received
by Hospira with respect to any contribution to the Hospira ARP.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Transferred ARP Liabilities.  As of the
Distribution Date, Hospira shall cause the Hospira ARP to assume all Liabilities
under the Abbott ARP for U.S. Transferred Employees (including Liabilities in
respect of QDROs established in relation to U.S. Transferred Employees) and the
Abbott ARP shall be relieved of all such Liabilities; provided, however that the
Abbott ARP shall continue to pay benefits associated with those Liabilities
until assets are transferred from the Abbott ARP to the Hospira ARP in
accordance with this Section 4.1.

 

(e)                                  Hospira ARP During the Transition Period. 
During the Transition Period (and thereafter to the extent required by
applicable law), the Hospira ARP shall provide that:

 

(i)             U.S. Transferred Employees shall (A) be eligible to participate
in the Hospira ARP to the extent they were eligible to participate in the Abbott
ARP as of the Distribution Date, and (B) receive credit for vesting, eligibility
and benefit service for all service credited for those purposes under the Abbott
ARP as of the Distribution Date as if that service had been rendered to Hospira;

 

(ii)          the compensation paid by the Abbott Group to all U.S. Transferred
Employees which is recognized under the Abbott ARP as of the Distribution Date
shall be credited and recognized for all applicable purposes under the Hospira
ARP as though it were compensation from the Hospira Group;

 

(iii)       subject to applicable law, the accrued benefit of each U.S.
Transferred Employee under the Abbott ARP as of the Distribution Date shall be
paid under the Hospira ARP at the time and in a form that would have been
permitted under the Abbott ARP as in effect as of the Distribution Date, with
employment by the Abbott Group prior to the Distribution Date treated as
employment by the Hospira Group under the Hospira ARP for purposes of
determining eligibility for optional forms of benefit, early retirement
benefits, or other benefit forms;

 

(iv)      to the extent required by Section 411(d)(6) of the Code, any accrued
benefit, early retirement benefit, retirement-type subsidy, or optional form of
benefit provided under the Abbott ARP during the Transition Period shall be
provided by the Hospira ARP with respect to each U.S. Transferred Employee’s
accrued benefit as of the Distribution Date and service with the Abbott Group
(prior to the Distribution Date) and the Hospira Group during the Transition
Period shall be recognized for purposes of determining eligibility to elect or
to receive those benefits;

 

(v)         all beneficiary designations in effect under the Abbott ARP as of
the Distribution Date shall remain in effect after the Distribution Date under
the Hospira ARP as if made under the Hospira

 

17

--------------------------------------------------------------------------------


 

ARP unless those designations are subsequently changed in accordance with the
Hospira ARP; and

 

(vi)      the Hospira ARP shall assume and honor the terms of all QDROs in
effect under the Abbott ARP as of the Distribution Date with respect to U.S.
Transferred Employees.

 

(f)                                    Composition of Assets.  The composition
of the assets that will be transferred from the Abbott ARP to the Hospira ARP
shall be mutually determined by the applicable fiduciaries of the Abbott ARP and
Hospira ARP.

 

(g)                                 Determination Letter Requests.  Hospira
shall submit an application to the Internal Revenue Service as soon as
practicable after the Distribution Date (but no later than the last day of the
remedial amendment period as defined in applicable Code provisions) for a
determination letter regarding the qualification of the Hospira ARP and the tax
status of its related trust as of the Distribution Date and shall make any
amendments reasonably requested by the Internal Revenue Service in order to
receive a favorable determination letter regarding the Hospira ARP.

 

(h)                                 Abbott ARP After Distribution Date.  On and
after the Distribution Date, no employees of the Hospira Group, including U.S.
Transferred Employees, shall accrue any benefits under the Abbott ARP and their
service with and compensation from the Hospira Group on or after that date shall
be disregarded for all purposes of the Abbott ARP.  Without limiting the
generality of the foregoing, each U.S. Transferred Employee shall cease to be an
active participant in the Abbott ARP effective as of the Distribution Date.

 

4.2                               Stock Retirement Plan.

 

(a)                                  Establishment of Hospira SRP.  Effective on
or before the Distribution Date, Hospira shall establish the Hospira SRP. 
During the Transition Period, the terms of the Hospira SRP shall be
substantially similar in all material respects to the terms of the Abbott SRP as
of the Distribution Date; provided, however, that (i) the Hospira SRP shall not
be required to be an ESOP or to contain an ESOP feature and (ii) the Hospira SRP
shall not be required to make available an Abbott stock fund as an investment
feature for contributions made under the Hospira SRP after the Distribution
Date.  On or prior to the Distribution Date, Hospira shall provide Abbott with
(A) a copy of the Hospira SRP; (B) a copy of certified resolutions of Hospira’s
board of directors (or its authorized committee or other delegate) evidencing
adoption of the Hospira SRP and the related trust(s) and the assumption by the
Hospira SRP of the Liabilities set forth in Section 4.2(c) hereof; and (C)
either (I) a favorable determination letter issued by the Internal Revenue
Service with respect to the Hospira SRP and its related trust or (II) an opinion
of Hospira’s counsel, which opinion is reasonably satisfactory to Abbott’s
counsel, with respect to the qualified status of the Hospira SRP under
Section 401(a) of the Code and the tax-exempt status of its related trust under
Section 501(a) of the Code.  As soon as practicable on or following the
Distribution Date Abbott shall cause the

 

18

--------------------------------------------------------------------------------


 

trustee of the Abbott SRP to transfer from the trust(s) which forms a part of
the Abbott SRP to the trust(s) which forms a part of the Hospira SRP the amounts
described below.

 

(b)                                 Transfer of Account Balances.  The amount to
be transferred (in cash, Abbott common shares, shares of Hospira common stock,
promissory notes evidencing outstanding loans to U.S. Transferred Employees and
other assets or any combination thereof in cash or in kind, as instructed by the
trustees of the Abbott SRP) from the Abbott SRP to the Hospira SRP shall equal
the account balances of U.S. Transferred Employees (excluding account balances
in respect of QDROs established in relation to U.S. Transferred Employees) under
the Abbott SRP, determined as of the date of the transfer.  Hospira shall cause
the transferred amounts to be allocated among the U.S. Transferred Employees’
accounts under the Hospira SRP and to such investment funds in the same manner
in which those amounts were allocated under the Abbott SRP.  Any asset and
liability transfer pursuant to this Section 4.2 shall comply in all respects
with Sections 414(l) and 411(d)(6) of the Code.

 

(c)                                  Assumed SRP Liabilities.  As of the date of
transfer of the assets described in Section 4.2(b) above, Hospira shall cause
the Hospira SRP to assume all Liabilities for all accrued benefits under the
Abbott SRP for the U.S. Transferred Employees (excluding Liabilities in respect
of QDROs established in relation to U.S. Transferred Employees), and the Abbott
SRP shall be relieved of all Liabilities for those benefits.

 

(d)                                 Hospira SRP During the Transition Period. 
During the Transition Period (and thereafter to the extent required by
applicable law), the Hospira SRP shall provide that:

 

(i)             U.S. Transferred Employees shall (A) be eligible to participate
in the Hospira SRP to the extent they were eligible to participate in the Abbott
SRP as of the Distribution Date, and (B) receive credit for vesting purposes for
all service credited for that purpose under the Abbott SRP as of the
Distribution Date as if that service had been rendered to Hospira;

 

(ii)          the accrued benefit of each U.S. Transferred Employee under the
Abbott SRP as of the date of the transfer of assets from the Abbott SRP (which
accrued benefit shall be the U.S. Transferred Employee’s account balance,
including any outstanding promissory notes) shall be paid under the Hospira SRP
at the time and in a form that would have been permitted under the Abbott SRP as
of the Distribution Date; and

 

(iii)       all elections and beneficiary designations in effect under the
Abbott SRP as of the Distribution Date shall remain in effect after the
Distribution Date under the Hospira SRP as if made under the Hospira SRP unless
those elections or designations are subsequently changed in accordance with the
Hospira SRP.

 

19

--------------------------------------------------------------------------------


 

(e)                                  Determination Letter Requests.  Hospira
shall submit applications to the Internal Revenue Service as soon as practicable
following the Distribution Date (but no later than the last day of the remedial
amendment period as defined in applicable Code provisions) for a determination
regarding the qualification of the Hospira SRP and the tax status of its related
trust as of the Distribution Date and shall make any amendments reasonably
requested by the Internal Revenue Service in order to receive a favorable
determination letter regarding the Hospira SRP.

 

(f)                                    Abbott SRP After Distribution Date.  On
and after the Distribution Date, no employees of the Hospira Group, including
U.S. Transferred Employees, shall accrue any benefits under the Abbott SRP. 
Without limiting the generality of the foregoing, U.S. Transferred Employees
shall cease to be active participants in the Abbott SRP effective as of the
Distribution Date.

 

(g)                                 SRP Fiduciaries.  For avoidance of doubt,
for all periods after the Distribution Date, the parties agree that the
applicable fiduciaries of each of the Abbott SRP and the Hospira SRP,
respectively, shall have the sole authority with respect to the Abbott SRP and
the Hospira SRP, respectively, to determine the investment alternatives, the
terms and conditions with respect to those investment alternatives and such
other matters as are within the scope of their duties under Section 404 of
ERISA.

 

(h)                                 Loss of Unvested Benefits/Distributions. 
For the avoidance of doubt, the transfer of any Transferred Employee’s
employment to the Hospira Group will not result in loss of that Transferred
Employee’s unvested benefits under the Abbott SRP or the Hospira SRP and no
Transferred Employee shall be entitled to a distribution of his benefit under
the Abbott SRP as a result of such transfer of employment.

 

(i)                                     Abbott SRP QDROs.  The Abbott SRP shall
retain and honor the terms of all QDROs in effect under the Abbott SRP as of the
Distribution Date with respect to U.S. Transferred Employees.

 

4.3                               Faultless Rubber Plan.

 

Effective as of the Distribution Date, Hospira shall assume sponsorship of and
all of Abbott’s rights, powers, duties, obligations and Liabilities under and
with respect to the Faultless Rubber Plan.

 

4.4                               Ashland 401(k) Plan.

 

Effective as of the Distribution Date, Hospira shall assume sponsorship of any
and all of Abbott’s rights, powers, duties, obligations and Liabilities under
and with respect to the Ashland 401(k) Plan.

 

20

--------------------------------------------------------------------------------


 

4.5                               Supplemental Pension Plan.

 

(a)                                  Establishment of Hospira Supplemental ARP. 
Effective on or before the Distribution Date, Hospira shall establish the
Hospira Supplemental ARP which, for the Transition Period, shall be
substantially similar in all material respects to the Abbott Supplemental ARP as
of the Distribution Date; provided, however, that Hospira shall not be required
to establish any grantor or other trusts to fund benefits under the Hospira
Supplemental ARP.

 

(b)                                 Assumed Supplemental ARP Liabilities. 
Except as provided below, as of the Distribution Date, Hospira shall, and shall
cause the Hospira Supplemental ARP to, assume all Liabilities for all accrued
obligations under the Abbott Supplemental ARP for the benefits for U.S.
Transferred Employees determined as of the Distribution Date, and Abbott and the
Abbott Supplemental ARP shall be relieved of all Liabilities for those
benefits.  Notwithstanding the foregoing, the parties acknowledge that certain
Liabilities of Hospira with respect to the Hospira Supplemental ARP shall be
satisfied by Abbott, as described in Section 7.4 of this Agreement.

 

(c)                                  Hospira Supplemental ARP During the
Transition Period.  As of the Distribution Date, the Hospira Supplemental ARP
shall provide that:

 

(i)             U.S. Transferred Employees who are participants in the Hospira
Supplemental ARP and whose benefits are transferred to the Hospira Supplemental
ARP from the Abbott Supplemental ARP shall receive credit for vesting,
eligibility and benefit service for all service credited for those purposes
under the Abbott Supplemental ARP as of the Distribution Date as if that service
had been rendered to Hospira;

 

(ii)          the compensation paid by the Abbott Group to all U.S. Transferred
Employees which was recognized under the Abbott Supplemental ARP as of the
Distribution Date shall be credited and recognized for all applicable purposes
under the Hospira Supplemental ARP as though it were compensation from the
Hospira Group; and

 

(iii)       the Hospira Supplemental ARP shall not be amended in any manner that
would reduce the accrued benefit (including any early retirement subsidy) of any
U.S. Transferred Employee.

 

(d)                                 Abbott Supplemental ARP After Distribution
Date.  On and after the Distribution Date, no employees of the Hospira Group,
including U.S. Transferred Employees, shall participate in or accrue any
benefits under the Abbott Supplemental ARP.  Without limiting the generality of
the foregoing, U.S. Transferred Employees shall cease to participate in the
Abbott Supplemental ARP effective as of the Distribution Date.

 

21

--------------------------------------------------------------------------------


 

4.6                               Abbott Supplemental 401(k) Plan.

 

(a)                                  Establishment of Hospira KSP.  Effective on
or before the Distribution Date, Hospira shall establish the Hospira KSP which,
for the Transition Period, shall be substantially similar in all material
respects to the Abbott KSP as of the Distribution Date; provided, however, that
(i) Hospira may limit participation in the Hospira KSP to KSP Transferred
Employees and (ii) Hospira shall not be required to establish any grantor or
other trusts to fund benefits under the Hospira KSP.

 

(b)                                 Abbott KSP Liabilities.  Except as expressly
provided in Section 4.6(c) of this Agreement, Abbott shall retain all
Liabilities relating to, arising out of, or resulting from the Abbott KSP.  As
of the Distribution Date, Abbott shall take all action reasonably necessary to
convert the Deferred Account (as defined in the Abbott KSP) of any KSP
Transferred Employee into a Trust Account (as defined in the Abbott KSP). 
Except as expressly provided in Section 4.6(c) of this Agreement, on and after
the Distribution Date, no employees of the Hospira Group, including KSP
Transferred Employees, shall participate in or accrue any benefits under the
Abbott KSP.

 

(c)                                  Hospira KSP Book Accounts.  During the
Transition Period, Hospira shall maintain an unfunded book account under the
Hospira KSP for KSP Transferred Employees.  Hospira shall credit those accounts
with (i) the amounts deferred by KSP Transferred Employees into the Hospira KSP
according to elections made by those KSP Transferred Employees plus (ii) any
related employer matching contributions in relation to the amounts described in
(i).  In the absence of a new election made by KSP Transferred Employees under
the Hospira KSP, Hospira shall honor the terms of elections made by KSP
Transferred Employees under the Abbott KSP. As soon as practicable following the
Transition Period, Hospira shall pay Abbott (or the trustee of the applicable
KSP Transferred Employee’s grantor trust) an amount equal to the aggregate
balance of the book accounts described above and Abbott shall ensure that those
amounts are allocated accordingly among the grantor trusts of those KSP
Transferred Employees.  Abbott shall maintain the grantor trusts in accordance
with Section 7.4 of this Agreement.

 

Article 5

 

Non-U.S. Retirement Plans

 

5.1                               Canadian Pension Plan.

 

Effective on or before the Distribution Date, Hospira shall establish the
Hospira Canadian Pension Plan the terms of which shall be substantially similar
in all material respects to the terms of the Abbott Laboratories, Limited
Retirement Income Plan as in effect immediately prior to the Distribution Date. 
For two (2) years following the Distribution Date, Hospira shall not materially
amend the Hospira Canadian Pension Plan other than as required by applicable
law.  The assets and Liabilities determined as of the Distribution Date under
the Abbott Laboratories, Limited Retirement Income Plan attributable to Non-U.S.
Transferred Employees who are participants in that plan shall be

 

22

--------------------------------------------------------------------------------


 

transferred to the Hospira Canadian Pension Plan.  The amount of assets and
Liabilities subject to the transfer shall be calculated on a Projected Benefit
Obligation basis, as determined under FAS 87, by Mercer Human Resource
Consulting LLC, and the amount of the transfer and the terms and conditions of
the transfer shall be approved by Abbott’s Vice President, Compensation and
Development and Hospira’s Vice President of Compensation & Benefits.  Abbott and
Hospira agree to use commercially reasonable efforts to accomplish this transfer
as soon as practicable following the Distribution Date and to cooperate with
each other to make such filings and disclosures and obtain such approvals as may
be deemed necessary or advisable.

 

5.2                               Irish Pension Plans.

 

The assets and Liabilities determined as of the Distribution Date under the
Abbott Ireland Pension & Death Benefit Plan for Salaried Staff, Abbott Ireland
Pension & Death Benefit Plan for Executive Staff, and Abbott Ireland Pension &
Death Benefit Plan for Hourly Employees attributable to Non-U.S. Transferred
Employees who are participants in those plans shall be transferred to defined
benefit pension plans to be established by Hospira.  The amount of assets and
Liabilities subject to the transfer shall be calculated on an Accumulated
Benefit Obligation basis, as determined under FAS 87, by the trustees of those
plans, in consultation with Mercer Human Resources Consulting LTD, and the
amount of the transfer and the terms and conditions of the transfer shall be
approved by Abbott’s Vice President, Compensation and Development and Hospira’s
Vice President of Compensation & Benefits.  Abbott and Hospira agree to use
commercially reasonable efforts to accomplish these transfers as soon as
practicable following the Distribution Date and to cooperate with each other to
make such filings and disclosures and obtain such approvals as may be deemed
necessary or advisable.

 

5.3                               Overseas Managers’ Pension Plan.

 

(a)                                  Establishment of Hospira OMPP.  Effective
on or before the Distribution Date, Hospira shall establish the Hospira OMPP
which shall be substantially similar in all material respects to the Abbott OMPP
as of the Distribution Date provided, however, that Hospira may limit
participation in the Hospira OMPP to Transferred Employees who participated in
the Abbott OMPP immediately prior to their Transfer Dates.  Except as provided
below, Hospira may amend the Hospira OMPP at any time following the Distribution
Date, including during the Transition Period.

 

(b)                                 Assumed OMPP Liabilities.  As of the
Distribution Date, Hospira shall, and shall cause the Hospira OMPP to assume all
Liabilities for all accrued obligations under the Abbott OMPP for the benefits
for Non-U.S. Transferred Employees determined as of the Distribution Date, and
Abbott and the Abbott OMPP shall be relieved of all Liabilities for those
benefits.

 

(c)                                  Hospira OMPP as of Distribution Date.  As
of the Distribution Date, the Hospira OMPP shall provide that:

 

23

--------------------------------------------------------------------------------


 

(i)             Non-U.S. Transferred Employees who are participants in the
Hospira OMPP and whose benefits are transferred to the Hospira OMPP from the
Abbott OMPP shall receive credit for vesting, eligibility and benefit service
for all service credited for those purposes under the Abbott OMPP as of the
Distribution Date as if that service had been rendered to Hospira;

 

(ii)          the compensation paid by the Abbott Group to all Non-U.S.
Transferred Employees which was recognized under the Abbott OMPP as of the
Distribution Date shall be credited and recognized for all applicable purposes
under the Hospira OMPP as though it were compensation from the Hospira Group;
and

 

(iii)       the Hospira OMPP shall not be amended in any manner that would
reduce the accrued benefit (including any early retirement subsidy) of any
Non-U.S. Transferred Employee.

 

(d)                                 Abbott OMPP After Distribution Date.  On and
after the Distribution Date, no employees of Hospira, including Non-U.S.
Transferred Employees, shall participate in or accrue any benefits under the
Abbott OMPP.  Without limiting the generality of the foregoing, Non-U.S.
Transferred Employees shall cease to participate in the Abbott OMPP effective as
of the Distribution Date.

 

5.4                               Other Non-U.S. Retirement Plans.  If Hospira
assumes any Liabilities with respect to Non-U.S. Transferred Employees under an
Abbott Benefit Plan which is a defined benefit pension plan, and such
Liabilities are not otherwise addressed in this Article 5, then Abbott’s Vice
President, Compensation and Development and Hospira’s Vice President of
Compensation and Benefits shall mutually agree as to the amount, if any, of the
assets to be transferred by the Abbott Group (or the relevant Abbott Benefit
Plan) to the Hospira Group (or the relevant Hospira Benefit Plan) with respect
to such Liabilities.

 

Article 6

 

Welfare and Fringe Benefit Plans

 

6.1                               Severance Compensation and Benefits.

 

In accordance with Section 2.1 of this Agreement, Hospira shall be responsible
for any and all Liabilities to, or relating to, Transferred Employees relating
to severance and unemployment compensation and benefits and, except as expressly
provided below, Abbott shall be responsible for any and all Liabilities to, or
relating to, Abbott Retained Employees relating to severance and unemployment
compensation and benefits.  Notwithstanding the foregoing, in the event that,
with respect to any country, (a) the number of Post-Distribution Transferred
Employees in that country at the conclusion of Abbott’s provision of
transitional services in that country is less than the

 

24

--------------------------------------------------------------------------------


 

Allocated Employee Number for that country and (b) Abbott reasonably concludes
that it must layoff Post-Distribution Employees in that country as a result of
the Hospira Group’s failure to employ a number of Post-Distribution Employees in
that country equal to the Allocated Employee Number, then, subject to the
following sentence, Hospira shall reimburse Abbott for the costs associated with
those layoffs.  Notwithstanding the foregoing, Hospira shall not be required to
reimburse Abbott for a number of layoffs in any country greater than (i) the
Allocated Employee Number for that country less (ii) the sum of (x) the number
of Post-Distribution Transferred Employees in that country and (y) the number of
Post-Distribution Employees in that country (other than Post-Distribution
Transferred Employees) to whom Hospira makes an offer of employment that
includes cash and long-term incentive compensation equivalent to that provided
to the Post-Distribution Employee by the Abbott Group.

 

6.2                               Retiree Medical And Life Insurance Coverage.

 

(a)                                  Abbott Healthcare and Life Insurance
Coverage.  Abbott shall extend post-retirement healthcare and life insurance
coverage under the Abbott Retiree Medical Plan and the Abbott Retiree Life Plan
to each U.S. Transferred Employee (including any of his or her eligible
dependents) who, as of the Distribution Date, is eligible to retire under the
Abbott ARP.  Any U.S. Transferred Employee who is eligible to elect coverage (or
any eligible dependent who is eligible to elect coverage) under the Abbott
Retiree Medical Plan and Abbott Retiree Life Plan shall be entitled to elect to
begin that coverage as of any date elected by that U.S. Transferred Employee
that is after the Distribution Date and on or after his or her termination of
employment (for any reason) with the Hospira Group.  Any post-retirement
healthcare and life insurance coverage provided to U.S. Transferred Employees
(and his or her dependents) shall be subject in all respects to the terms and
conditions of the Abbott Retiree Medical Plan and Abbott Retiree Life Plan as in
effect from time to time.  Abbott shall be solely liable for any such
post-retirement healthcare and life insurance coverage.

 

(b)                                 Abbott Coverage Requirements.  Abbott
expressly reserves the right to amend, alter, modify or terminate the terms of
the Abbott Retiree Medical Plan and/or the Abbott Retiree Life Plan, as the case
may be, at any time and to interpret the provisions of those plans with respect
to its employees, U.S. Transferred Employees and all of its other former
employees and their respective dependents; provided, however, that Abbott agrees
that any amendments, alterations, modifications, or terminations with respect to
those plans shall be applied in a consistent manner to Abbott retirees and U.S.
Transferred Employees who are eligible for coverage under those plans.  Abbott
shall not be responsible or otherwise liable for the provision of
post-retirement healthcare and life insurance coverage to any U.S. Transferred
Employees other than as expressly provided in this Section 6.2.  Only service
and compensation with the Abbott Group prior to the Distribution Date shall be
taken into account for all purposes of the Abbott Retiree Health Plan and the
Abbott Retiree Life Plan, including, but not limited to, for purposes of
determining contribution levels.

 

(c)                                  Hospira Healthcare and Life Insurance
Coverage.  Nothing in this Agreement shall require Hospira to establish or
maintain any post-termination

 

25

--------------------------------------------------------------------------------


 

healthcare and life insurance coverage for any person, except as required by
COBRA or other applicable law.

 

6.3                               VEBAs.

 

Effective as of the Distribution Date, Hospira shall establish the Hospira VEBA
and shall take all actions reasonably necessary to ensure that the Hospira VEBA
satisfies the requirements of Section 501(c)(9) of the Code and is exempt from
tax under Section 501(a) of the Code, including, but not limited to, filing any
required determination letter filing with the Internal Revenue Service. 
Effective as of the Distribution Date, after making appropriate adjustment for
any incurred but not reported claims payable from the Abbott VEBAs, Abbott shall
cause each of the Abbott VEBAs to transfer to the Hospira VEBA any remaining
assets and reserves under the Abbott VEBAs which are attributable to
contributions by U.S. Transferred Employees.  Abbott and Hospira shall each take
any and all actions as they deem necessary or appropriate to ensure that the
transfer of assets and reserves from the Abbott VEBAs to the Hospira VEBA does
not result in any adverse tax consequences to any of the Abbott VEBAs or the
Hospira VEBA, Abbott, Hospira, or any participants or beneficiaries under the
Abbott VEBAs or the Hospira VEBA.  Abbott and Hospira shall cooperate with each
other to effect the provisions of this Section 6.3.

 

6.4                               COBRA.

 

Effective as of the Distribution Date, Hospira shall assume all obligations for
providing COBRA coverage to U.S. Transferred Employees (and their eligible
dependents), regardless of whether the qualifying event giving rise to that
coverage occurred prior to, on, or after the Distribution Date.

 

6.5                               Matching Grant and Combined Appeal Programs.

 

(a)                                  Matching Grant Program.  Abbott shall
retain all Liabilities with respect to the Abbott Laboratories Matching Grant
Program.  Abbott shall match all eligible contributions and grants made by each
U.S. Transferred Employee prior to the Distribution Date, in accordance with the
terms of the Abbott Laboratories Matching Grant Program.  Hospira shall not be
required to maintain a matching contribution program following the Distribution
Date.

 

(b)                                 Combined Appeal Program.  Hospira shall
establish a Combined Appeal Program with terms that are substantially similar to
the terms of Abbott’s Combined Appeal Program as of the Distribution Date. 
Absent a new election by a U.S. Transferred Employee under Hospira’s Combined
Appeal Program, Hospira shall honor elections made by U.S. Transferred Employees
pursuant to Abbott’s Combined Appeal Program.  Hospira shall not be required to
maintain a Combined Appeal Program following the Transition Period.

 

26

--------------------------------------------------------------------------------


 

Article 7

 

Equity and Executive Compensation Programs

 

7.1                               Equity Incentive Programs.

 

(a)                                  Treatment of Abbott Options/Non-Retirement
Eligible.  Subject to Sections 7.1(c) and (d) of this Agreement, as of the
Distribution Date, (i) Abbott shall cancel, as of the Distribution Date, each
Abbott Option held by a Transferred Employee who is not eligible to retire under
the Abbott ARP or any other Abbott retirement plan designated by Abbott as of
the Distribution Date (where that retirement eligibility shall be determined by
Abbott in its sole discretion as of the Distribution Date, based on the terms
and conditions of the Abbott ARP or such other retirement plan covering the
applicable Transferred Employee, as applicable) and which is outstanding
immediately prior to the Distribution Date (whether or not then exercisable),
and (ii) Hospira shall grant each such Transferred Employee a Hospira Option in
respect of such cancelled Abbott Option.

 

The number of covered shares and the exercise price of the Hospira Options shall
reflect the Distribution and preserve the corresponding Abbott Option’s
intrinsic value as of the Distribution Date, that value being equal to (A) the
difference between the fair market value of a share of Abbott common stock at
the last closing price prior to the Distribution less that Abbott Option’s
exercise price per share, multiplied by (B) the number of shares subject to that
Abbott Option.  Each Hospira Option shall maintain the same ratio between the
exercise price per share and the fair market value per share as reflected in the
respective Abbott Option being cancelled.  The exercise price and number of
shares subject to a Hospira Option granted in respect of the cancelled Abbott
Option shall be determined in accordance with Section 424 of the Code so as to
retain, where applicable and possible, the tax and accounting treatment of each
such Abbott Option.

 

The Hospira Options shall contain substantially similar terms and conditions as
the Abbott Options for which they were substituted.  On or prior to the
Distribution Date, Abbott and Hospira shall take such actions necessary to
effectuate the foregoing, including compliance with securities laws and other
legal requirements associated with the grant of stock options in the affected
non-U.S. jurisdictions.  Abbott agrees to assist and facilitate the adoption and
approval of the Hospira SIP in order to maximize the possible tax benefits to
Hospira consistent with the requirements of Treasury Regulation
Section 1.162-27(f)(4)(iii).

 

(b)                                 Treatment of Abbott Options/Retirement
Eligible.  With respect to each Abbott Option which is held by a Transferred
Employee eligible to retire under the Abbott ARP or another Abbott retirement
plan as of the Distribution Date (where that retirement eligibility shall be
determined by Abbott in its sole discretion as of the Distribution Date, based
on the terms and conditions of the ARP or such other retirement plan covering
the applicable Transferred Employee, as applicable) and which is outstanding
immediately prior to the Distribution Date (whether or not then

 

27

--------------------------------------------------------------------------------


 

exercisable), the Abbott Compensation Committee shall take the necessary actions
on or prior to the Distribution Date to provide, solely for purposes of the
Abbott Stock Programs, that a retirement eligible Transferred Employee’s
separation from employment with Abbott to be employed with Hospira, under the
provisions of this Agreement, shall be treated as a retirement from an Abbott
retirement plan for purposes of the Abbott Stock Programs.  The Abbott
Compensation Committee shall make adjustments to Options held by a retirement
eligible Transferred Employee in accordance with the terms of the Abbott Stock
Programs as it deems necessary and/or appropriate to reflect the spin-off of the
Hospira Business.

 

(c)                                  Abbott Options in Certain Non-U.S.
Jurisdictions.  Notwithstanding the provisions of Section 7.1(a) of this
Agreement, Abbott and Hospira may mutually agree, in their sole discretion, not
to cancel an Abbott Option and grant a corresponding Hospira Option in non-U.S.
jurisdictions where those actions will create or trigger adverse legal,
accounting or tax consequences for either Abbott, Hospira, and/or the affected
Non-U.S. Transferred Employees.  In such circumstances, the Abbott Options of
the affected Non-U.S. Transferred Employees shall terminate in accordance with
the terms of the Abbott Stock Programs and the underlying option agreement and
Hospira shall equitably compensate the affected Non-U.S. Transferred Employees
in an alternate manner determined by Hospira in its sole discretion.

 

(d)                                 Treatment of Abbott
Options/Post-Distribution Transferred Employees.  Notwithstanding the provisions
of Section 7.1(a) of this Agreement, each Abbott Option held by a
Post-Distribution Transferred Employee or a Hospira Requested Employee who is
not eligible to retire under the Abbott ARP or any other Abbott retirement plan
designated by Abbott as of his or her Transfer Date (where that retirement
eligibility shall be determined by Abbott in its sole discretion as of that
Transfer Date, based on the terms and conditions of the ARP or such other
retirement plan covering that Employee, as applicable) and which is outstanding
immediately prior to that Transfer Date shall terminate in accordance with the
terms of the Abbott Stock Programs and the underlying option agreement and
Hospira shall equitably compensate that Employee in an alternate manner
determined by Hospira in its sole discretion.

 

(e)                                  Restricted Stock.  The Abbott Compensation
Committee shall take the necessary actions on or prior to the Distribution Date
to cause the lapse of Restrictions (as defined in the applicable award
agreements) with respect to all Abbott restricted stock granted under the Abbott
Stock Programs held by each Transferred Employee (retirement eligible and
non-retirement eligible) as of the Distribution Date.

 

7.2                               Discontinued Participation in ESPP.

 

As of the Distribution Date, each Non-U.S. Transferred Employee (other than a
Post-Distribution Transferred Employee or Hospira Requested Employee) who
participates in the Abbott ESPP shall cease participation in the Abbott ESPP and
shall have his or her payroll deductions refunded by the Abbott Group as soon as
administratively practicable in accordance with the terms of the Abbott ESPP. 
As of the Transfer Date, each Post-Distribution Transferred Employee or Hospira
Requested

 

28

--------------------------------------------------------------------------------


 

Employee who participates in the Abbott ESPP shall cease participation in the
Abbott ESPP and shall have his or her payroll deductions refunded by the Abbott
Group as soon as administratively practicable in accordance with the terms of
the Abbott ESPP.

 

7.3                               Deferred Compensation Plan.

 

Abbott shall retain all Liabilities relating to, arising out of, or resulting
from the Abbott DCP.  Prior to April 26, 2004 (or such later date as Abbott may
determine, but in no event later than the Distribution Date), Abbott shall amend
the Abbott DCP to provide that each Employee shall make an election, prior to
April 26, 2004 (or such later date as Abbott may determine, but in no event
later than the Distribution Date) to either (i) treat that Employee’s
commencement of employment with the Hospira Group as a ‘termination of
employment’ (as defined in the Abbott DCP) with Abbott, provided that that
Employee remains an employee of the Abbott Group through the date immediately
prior to the Distribution Date or (ii) treat that Employee’s continuation of
employment with the Hospira Group as if it was a continuation of employment with
the Abbott Group solely for purposes of distribution of benefits (and not
continued contributions).  Those U.S. Transferred Employees who participate in
the Abbott DCP and who do not timely execute an election shall be treated as
having made an election pursuant to (ii) above.  In the event that a Transferred
Employee makes an election pursuant to (i) above, distributions from the Abbott
DCP shall not begin any sooner than one (1) year following that Transferred
Employee’s Transfer Date.  Hospira agrees that it shall provide written notice
to Abbott of the subsequent termination of employment of a Transferred Employee
who makes an election pursuant to (ii) above, in order for Abbott to carry out
its obligations hereunder.  With respect to any Transferred Employee who makes
an election pursuant to (ii) above, subsequent termination of employment from
the Hospira Group shall have the same effect under the Abbott DCP as a
termination of employment from the Abbott Group.  No deferrals shall be made
under the Abbott DCP in respect of Transferred Employees with respect of any
period following the Distribution Date.

 

7.4                               Grantor Trusts.

 

(a)                                  Grantor Trust Payment Election.  On or
prior to the Distribution Date, Abbott shall solicit from each U.S. Transferred
Employee, who has a grantor trust that was created pursuant to an Abbott Benefit
Plan, a newly completed Grantor Trust Payment Election form for each such
trust.  The new forms shall acknowledge that continued employment with the
Hospira Group shall have the same effect as continued employment with the Abbott
Group with respect to the determination of the settlement date under those
trusts.  Hospira agrees that it shall provide written notice to Abbott of the
subsequent termination of employment of a U.S. Transferred Employee with a
grantor trust subject to this Section 7.4, in order for Abbott to carry out its
obligations hereunder and under the grantor trust.  Abbott agrees that it shall,
as administrator of the applicable trusts, inform the trustee of the grantor
trusts of the proper settlement dates, when they occur, based on those U.S.
Transferred Employees’ continued employment with, and subsequent termination
from, Hospira.  A subsequent termination

 

29

--------------------------------------------------------------------------------


 

of employment from the Hospira Group shall have the same effect under the terms
of the grantor trusts as a termination of employment from the Abbott Group.

 

(b)                                 Maintenance of Grantor Trusts.  Abbott will
retain the Liabilities associated with the Abbott Supplemental ARP for U.S.
Transferred Employees who have grantor trusts.  Abbott shall continue to be
obligated to maintain all U.S. Transferred Employee’s grantor trusts which were
created pursuant to any Abbott Benefit Plan and shall continue to make annual
contributions as may be required pursuant to the terms and conditions of those
grantor trusts.  Abbott shall treat any contributions relating to services
provided during the Transition Period that are made into the applicable grantor
trusts (either by Abbott or Hospira) the same as contributions relating to
services provided prior to the Distribution Date which were made into the trusts
by Abbott.

 

(c)                                  Necessary Actions.  Abbott shall take all
commercially reasonable actions deemed necessary to give effect to this
Section 7.4, including, but not limited to, amending the grantor trusts or any
related Abbott Benefit Plan.

 

(d)                                 Hospira Contributions.  Hospira shall be
obligated to make contributions to the applicable grantor trusts with respect to
any amounts earned for services rendered to the Hospira Group during the
Transition Period, whether those amounts are paid directly to the trustee for
the applicable grantor trusts or to Abbott for contributions into the applicable
grantor trusts, at the same time and in the same manner, as contributions are
made by Abbott with respect to any amounts earned for services rendered to
Abbott prior to the Distribution Date.

 

7.5                               Cash Profit Sharing.

 

Each U.S. Transferred Employee who participated in the Abbott Cash Profit
Sharing Plan immediately prior to the Distribution Date and who remains employed
by the Hospira Group after the Distribution Date and through November 15, 2004,
shall be entitled to receive from Hospira a cash payment for the 2004 plan year
ending September 30, 2004 based on the same percentage of eligible earnings used
under the Abbott Cash Profit Sharing Plan for such plan year.  The terms and
conditions of payments to be made by Hospira pursuant to this Section 7.5 shall
be substantially similar in all material respects to those that applied under
the Abbott Cash Profit Sharing Plan as in effect on the Distribution Date. 
Hospira shall make all determinations of payments under this Section 7.5 and
shall be solely responsible for all payments to or with respect to U.S.
Transferred Employees hereunder.  Hospira shall have no obligation to provide
any cash profit sharing plan in respect of periods following September 30, 2004.

 

7.6                               Other Incentive Programs.

 

During the Transition Period, Hospira shall provide U.S. Transferred Employees
with Hospira cash incentive programs (other than the Abbott Cash Profit Sharing
Plan, the treatment of which is addressed in Section 7.5 above) on terms and
conditions which are substantially similar in all material respects to the terms
and conditions of the cash incentive programs provided to those U.S. Transferred
Employees

 

30

--------------------------------------------------------------------------------


 

on the Distribution Date; provided, however that, after the Distribution Date,
Hospira may change the performance metrics and criteria to reflect its incentive
strategies.  All payments to U.S. Transferred Employees under the cash incentive
programs described in this Section 7.6 shall be made at such times as prescribed
by those programs.  Hospira shall make in its sole discretion all determinations
of payments under the cash incentive programs described in this Section 7.6 with
respect to U.S. Transferred Employees and shall be solely responsible for all
payments to or with respect to U.S. Transferred Employees hereunder.  Hospira
shall have no obligation to continue any cash incentive program following the
Transition Period.

 

Article 8

 

Miscellaneous

 

8.1                               Transfer of Records and Information.

 

Subject to applicable law, Abbott shall transfer to Hospira any and all
employment records and information (including, but not limited to, any Form W-2
or other Internal Revenue Service forms) with respect to Transferred Employees
and other records reasonably required by Hospira to enable Hospira to properly
carry out its obligations under this Agreement.  Such transfer of records and
information shall generally occur as soon as administratively practicable
following (a) the date hereof or (b) with respect to records and information
that are relevant to services provided in the Transition Services Agreements,
the date upon which the provision of those services terminates.  After the
transfer of those records to Hospira, Hospira shall permit Abbott to have
reasonable access to such records and such information, each as set forth in
Article VI of the Separation and Distribution Agreement.

 

8.2                               Preservation of Rights to Amend or Terminate
Plans.

 

Nothing in this Agreement shall be construed as a limitation on the right of the
Abbott Group or the Hospira Group to amend or terminate any Benefit Plan so long
as that amendment or termination is not contrary to this Agreement.  In
addition, nothing in this Agreement shall be construed as a limitation on the
right of the Abbott Group or the Hospira Group to amend any Benefit Plan to
conform to requirements of applicable law or the provisions of a collective
bargaining agreement, including any changes that are effective during the
Transition Period.

 

31

--------------------------------------------------------------------------------


 

8.3                               Transition Services.

 

Except as otherwise provided in the Transition Services Agreements or as
otherwise expressly provided herein, neither party shall have any responsibility
for providing services to the other party with respect to employee or Benefit
Plan matters after the Distribution Date.

 

8.4                               Reimbursement.

 

Abbott and Hospira acknowledge that the Abbott Group, on the one hand, and the
Hospira Group, on the other hand, may incur costs and expenses (including,
without limitation, contributions to Benefit Plans and the payment of insurance
premiums) which are, as set forth in this Agreement, the responsibility of the
other party.  Accordingly, Abbott and Hospira agree to reimburse each other, as
soon as practicable but in any event within thirty (30) days of receipt from the
other party of appropriate verification, for all such costs and expenses.

 

8.5                               Clara Abbott Foundation.

 

For purposes of clarification, no reference to benefits or Benefit Plan
contained in this Agreement shall include or affect the benefits and services
provided to employees or retirees of the Abbott Group by the Clara Abbott
Foundation.

 

8.6                               Incorporation By Reference.

 

The following sections of the Separation and Distribution Agreement are hereby
incorporated into this Agreement by reference: Section 9.01. Counterparts;
Entire Agreement; Corporate Power; Facsimile Signatures, Section 9.02. Governing
Law, Section 9.04. Third Party Beneficiaries, Section 9.05. Notices,
Section 9.06. Severability, Section 9.07. Force Majeure, Section 9.08.
Responsibility for Expenses, Section 9.09. Headings, Section 9.10. Survival of
Covenants, Section 9.12. Waivers of Default, and Section 9.13. Amendments.

 

8.7                               Limitation on Enforcement.

 

This Agreement is an agreement solely between Abbott and Hospira and, to the
extent applicable, TAP.  Nothing in this Agreement, whether express or implied,
confers upon any employee of the Abbott Group, the Hospira Group, TAP, any
Employee, any beneficiary of an Employee, any former employee of the Abbott
Group or TAP or any other person, any rights or remedies, including, but not
limited to any right to (a) employment or recall; (b) continued employment or
continued service for any specified period; or (c) claim any particular
compensation, benefit or aggregation of benefits, of any kind or nature.

 

8.8                               Assignability.

 

This Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns; provided, however,

 

32

--------------------------------------------------------------------------------


 

that no party hereto may assign its respective rights or delegate its respective
obligations under this Agreement without the express prior written consent of
the other parties hereto.  Notwithstanding the foregoing, this Agreement will be
assignable in whole in connection with a merger or consolidation or the sale of
all or substantially all of the Assets (as defined in the Separation and
Distribution Agreement) of a party hereto so long as the resulting, surviving or
transferee Person (as defined in the Separation and Distribution Agreement)
assumes all the obligations of the relevant party hereto by operation of law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other parties hereto.

 

8.9                               Further Assurances and Consents.

 

In addition to the actions specifically provided elsewhere in this Agreement,
each of the parties hereto shall use commercially reasonable efforts to (a)
execute and deliver such further instruments and documents and take such other
actions as the other party may reasonably request in order to effectuate the
purposes of this Agreement and carry out the terms hereof; (b) take or cause to
be taken, all actions and do, or cause to be done, all things, reasonably
necessary, proper or advisable under applicable laws, regulations and agreements
or otherwise to consummate and make effective the transactions contemplated by
this Agreement, including, without limitation, using commercially reasonable
efforts to obtain any consent and approvals and to make any filings and
applications necessary or desirable in order to consummate the transactions
contemplated by this Agreement; provided that no party hereto shall be obligated
to pay any consideration therefor (except for filing fees and other similar
charges) to any third party from whom those consents, approvals and amendments
are required or to take any action or omit to take any action if the taking or
the omission to take action would be unreasonably burdensome to the party or the
business thereof.

 

8.10                        Third Party Consent.

 

If the obligation of any party under this Agreement is dependent on the consent
of a third party, such as a vendor or insurance company, and that consent is
withheld, Abbott and Hospira shall use commercially reasonable efforts to
implement the applicable provisions of this Agreement to the fullest extent
practicable.  If any provision of this Agreement cannot be implemented due to
the failure of a third party to consent, Abbott and Hospira shall negotiate in
good faith to implement the provision in a mutually satisfactory manner, taking
into account the original purposes of the provision in light of the Distribution
and communications to affected Transferred Employees.

 

8.11                        Effect if Distribution Does not Occur.

 

If the Distribution does not occur, then all actions and events that are to be
taken under this Agreement as of the Distribution Date or otherwise in
connection with the Distribution, shall not be taken or occur except to the
extent specifically provided by Abbott.

 

33

--------------------------------------------------------------------------------


 

8.12                        Disputes.

 

Abbott and Hospira agree to use commercially reasonable efforts to resolve in an
amicable manner any and all controversies, disputes and claims between them
arising out of or related in any way to this Agreement.  Abbott and Hospira
agree that any controversy, dispute or claim (whether arising in contract, tort
or otherwise) arising out of or related in any way to this Agreement, which
cannot be amicably resolved informally will be resolved pursuant to the
alternative dispute resolution procedures set forth in Article VII of the
Separation and Distribution Agreement and the Master ADR Agreement attached
hereto as Schedule 5.

 

8.13                        Schedules.

 

As of the Distribution Date, the parties shall update Schedules 2 and 4 to this
Agreement.

 

8.14                        Mutual Drafting.

 

This Agreement will be deemed to be the joint work product of the parties and
any rule of construction that a document shall be interpreted or construed
against a drafter of such document shall not be applicable.

 

34

--------------------------------------------------------------------------------


 

The parties have caused this Agreement to be signed by their authorized
representatives as of the Distribution Date.

 

HOSPIRA, INC.

ABBOTT LABORATORIES

 

 

 

 

By

 

 

By

 

 

 

 

 

 

Title

 

 

Title

 

 

 

 

 

 

Solely for purposes of Sections 2.4, 8.7, and 8.8

 

 

 

TAP PHARMACEUTICAL PRODUCTS INC.

 

 

 

By

 

 

 

 

35

--------------------------------------------------------------------------------